Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant has addressed the drawing objections and amended the claims to overcome the 112 2nd paragraph rejections. The amendment adds a plurality of holes in the intermediate substrate, wherein the structural foam layer is sprayed onto the frame assembly and through the holes of the intermediate substrate to couple to the rigid foam insulating panel. While the Hagen reference discloses a wall comprising a rigid foam and a sprayed foam layer, Hagen does not disclose an intermediate substrate including a plurality of holes. This amendment to the claim, including the structural and method limitations for manufacturing a wall assembly overcome the prior art of record and after an updated search, were not found to be disclosed by the relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633